DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Independent claims 1 and 12 are allowable. The restriction requirement as set forth in the Office action mailed on 9/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4-11, 16-17 and 19, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Stevens (REG# 75639) on 7/28/2022.

FOR THE CLAIMS:

Claim 1 (Currently Twice-Amended):  A multilayer board, comprising:
a flexible substrate that includes a plurality of insulating layers stacked and a pair of through-holes penetrating the plurality of insulating layers; and
an interlayer connecting conductor provided in an opposing region in which the pair of through-holes oppose each other in a plan view of the plurality of insulating layers viewed from a stacking direction; wherein
a cross section of the flexible substrate taken in a lateral direction passing through the pair of through-holes and the interlayer connecting conductor and the stacking direction is curved in a U shape or an S shape;
in the cross section, a curvature radius of an inner region located between the pair of through-holes is larger than a curvature radius of an outer region adjacent to the pair of through-holes on an outer side thereof; 

in the cross section, a length dimension of each of the pair of through holes is different from a direction of curvature of the flexible substrate; and
in the plan view of the plurality of insulating layers, the length dimension is a longest dimension of each of the pair of through holes.

Claim 3 (Currently Amended):  The multilayer board according to claim 1, wherein at least one of the pair of through-holes is defined by slits in which the length dimension intersects the lateral direction in the plan view.

Claim 4 (Currently Amended):  The multilayer board according to claim 3, wherein at least one of the pair of through-holes is defined by slits in which the length dimension extends in a direction orthogonal or substantially orthogonal to the lateral direction in the plan view.

Claim 5 (Currently Amended):  The multilayer board according to claim 1, wherein 
at least one of the pair of through-holes is divided into a plurality of holes, and located at intervals in a direction intersecting the lateral direction in the plan view; and
the length dimension of the plurality of holes corresponds to a dimension across all of the plurality of holes in the direction intersecting the lateral direction in the plan view.

Claim 12 (Currently Twice-Amended):  A connecting structure of a multilayer board, the multilayer board comprising:
a flexible substrate that includes a plurality of insulating layers stacked and a pair of through-holes penetrating the plurality of insulating layers; and
an interlayer connecting conductor provided in an opposing region in which the pair of through-holes opposes each other in a plan view of the plurality of insulating layers viewed from a stacking direction; wherein
the flexible substrate is attached to an object to be connected and a cross section of the flexible substrate taken in a lateral direction passing through the pair of through-holes and the interlayer connecting conductor and the stacking direction is curved in a U shape or an S shape; 
in the cross section, a curvature radius of an inner region located between the pair of through-holes is larger than a curvature radius of an outer region adjacent to the pair of through-holes on an outer side thereof; 

in the cross section, a length dimension of each of the pair of through holes is different from a direction of curvature of the flexible substrate; and
in the plan view of the plurality of insulating layers, the length dimension is a longest dimension of each of the pair of through holes.

Claim 20 (Currently Amended):  The multilayer board according to claim 1, wherein
the interlayer connecting conductor is sandwiched between side surfaces of the pair of through-holes; and
an extending direction of the side surfaces of the pair of through-holes is different from the direction of curvature of the flexible substrate

Claim 21 (Currently Amended):  The multilayer board according to claim 12, wherein
the interlayer connecting conductor is sandwiched between side surfaces of the pair of through-holes; and
an extending direction of the side surfaces of the pair of through-holes is different from the direction of curvature of the flexible substrate.  

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 12: 
The prior art does not teach or suggest a multilayer board, comprising: a flexible substrate having a pair of through-holes; an interlayer connecting conductor between the pair of through-holes in a plan view; a cross-section of the flexible substrate taken in a lateral direction passing through the pair of through-holes, the interlayer connecting conductor and the stacking direction is curved in a U or S shape; a curvature radius between the pair of through-holes is larger than a curvature radius outside the pair of through-holes; in the cross section, a length dimension of each of the pair of through holes is different from a direction of curvature of the flexible substrate; and in the plan view of the plurality of insulating layers, the length dimension is a longest dimension of each of the pair of through holes; in combination with all other features claimed.
Regarding claims 2-11 and 13-21, these claims are allowed based on their dependence on the allowable independent claims 1 and 12 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847